UNITED STATES COURT OF APPEALS
               For the Fifth Circuit



                   No. 98-31382



RACAL SURVEY U.S.A., INC.; NCS INTERNATIONAL, INC.,

              Plaintiffs - Counter Defendants - Appellees,


                      VERSUS


 M/V COUNT FLEET, her engines, tackle, furniture
          & appurtenances in rem; ET AL.,

                                                  Defendants

       TIDEWATER MARINE INTERNATIONAL, INC.,

                               Counter Claimant - Appellant.


--------------------------------------------------



                   No. 98-31383



RACAL SURVEY U.S.A., INC.; NCS INTERNATIONAL, INC.,

                                                 Plaintiffs,


                      VERSUS


 M/V COUNT FLEET, her engines, tackle, furniture
          & appurtenances in rem, ET AL.,
                                                              Defendants,
                 TIDEWATER MARINE INTERNATIONAL, INC.,

                  Intervenor Defendant - Appellant - Cross-Appellee,


                                  VERSUS


                          INPUT/OUTPUT, INC.,

                  Intervenor Plaintiff - Appellee - Cross-Appellant.




             Appeals from the United States District Court
                 For the Western District of Louisiana
                           October 24, 2000


Before EMILIO M. GARZA, DeMOSS, and STEWART, Circuit Judges.

DeMOSS, Circuit Judge:

      In these consolidated appeals, Tidewater Marine International,

Inc., (“TMI”) primarily challenges two of the district court’s

rulings arising out of an admiralty dispute.           First, TMI argues

that the district court erred in finding a maritime lien in favor

of   Racal   Survey   U.S.A.,   Inc.,   and   NCS   International,   Inc.,

(collectively “Racal”) over various vessels chartered by Coastline

Geophysical, Inc., (“Coastline”) from TMI.          Second, TMI maintains

that the district court improperly denied TMI a maritime lien over

certain seismic equipment sold by Input/Output, Inc., (“Input”) to

Coastline.

      Because Racal did not rely on the credit of the arrested


                                    2
vessels or provide any necessaries to those boats, we reverse the

district court’s judgment granting a maritime lien in favor of

Racal.   We, however, conclude that the district court did not err

with respect to its ruling denying TMI a maritime lien over the

seismic equipment sold by Input and, therefore, affirm the district

court’s ruling on that issue.



                           I. BACKGROUND

      On February 16, 1996, Coastline entered into a Blanket Time

Charter Agreement (“First Charter”) with Tidewater Marine, Inc.,

(“Tidewater Marine”)1. According to that charter, Tidewater Marine

was to provide vessels suited for offshore activities in the

mineral and oil industry.       Those vessels were to embark on a

seismic expedition in the Gulf of Mexico in search of oil and gas.

In conformance with the First Charter, on March 11, 1996, the two

parties executed separate letter agreements for four vessels: 1)

the M/V CAMERON SEAHORSE, 2) the M/V WHITTIE TIDE,      3) the M/V

TAYLOR TIDE, and 4) the M/V TOUPS TIDE.

      To do its seismic operations, Coastline required certain

technical equipment.   As a result, it made various inquiries to

Racal, who submitted a proposal to Coastline on February 12, 1996.


  1
   Tidewater Marine is a sister company of TMI. Both Tidewater
Marine and TMI are subsidiaries of Tidewater, Inc. (“Tidewater”).
Tidewater Marine operates vessels in domestic waters while TMI
operates vessels in foreign waters. Neither Tidewater Marine or
Tidewater is a party to this litigation.

                                  3
That proposal outlined the equipment to be leased and the services

to be rendered to Coastline for its operations. Furthermore, Racal

submitted another proposal on March 25, 1996, which pertained to

the sale of certain other equipment to Coastline.         On March 27,

1996, Racal shipped all of the required equipment to the shipyard

for installation.    The equipment would allow the four vessels to

coordinate information among themselves to better facilitate the

search for oil and gas.    Two of the vessels would lay cable upon

the ocean floor while a third, the source vessel, would send

information along the cable via airgun shots from caterpillar

machinery located on the vessel.       A fourth vessel would record the

data generated from these airgun shots.         In addition to Racal’s

equipment, other equipment provided by Input was installed on the

chartered vessels.

     After the First Charter terminated, Coastline executed a

second Blanket Time Charter (“Second Charter”) on August 13, 1996.

Although similar in nature to the earlier charter agreement, the

Second Charter differed in three respects: 1) TMI, not Tidewater

Marine, was the vessel owner; 2) four different vessels would be

used; and 3) the seismic operations would be conducted off the

coast of Africa, not in the Gulf of Mexico.        On August 19, 1996,

Coastline again agreed to separate letter agreements for four

vessels: 1) the M/V SECRETARIAT, 2) the M/V COUNT FLEET, 3) the M/V

COUNT TURF, and 4) the M/V MILTON TIDE.       Between August 28, 1996,

and September 2, 1996, the equipment that had been placed onto the

                                   4
First Charter vessels was transferred to the four new vessels at

Quality Shipyards, a subsidiary owned by Tidewater.

      When the Africa survey concluded, the four vessels chartered

for that trip sailed to Trinidad and Tobago for another job.

During   that   voyage,   the   charter    between   Coastline   and   TMI

terminated due to non-payment of charter hire, but Coastline’s

equipment remained on board. Besides failing to pay TMI, Coastline

became insolvent and defaulted on its payments to Racal and Input.2

Upon the return of the Second Charter vessels to the United States,

Racal arrested three of them.           TMI secured the release of the

vessels and removed and stored Coastline’s equipment.            Shortly

thereafter, TMI arrested Coastline’s equipment, in some of which

Input claimed a UCC security interest, because of Coastline’s non-

payment of charter hire.

      In district court, Racal filed a motion for partial summary

judgment requesting determination of the validity of its lien under

the Federal Maritime Lien Act (“FMLA”), 46 U.S.C. § 31342.             TMI

opposed that motion and filed a cross-motion for summary judgment.

After taking the motions under advisement, the district court ruled

in favor of Racal.    Moreover, the district court granted Input’s

“Application    for   Petitioner    to     Show   Cause   Instanter    or,

  2
   With respect to Coastline’s obligations to Input, they derived
from Coastline’s failure to pay First Interstate Bank (“First
Interstate”), which had financed Coastline’s purchases from Input.
Input had guaranteed those purchases, and after Coastline’s default
to First Interstate, Input paid those obligations and took the
place of First Interstate.

                                    5
Alternatively, Motion for Summary Judgment” and denied TMI’s motion

for summary judgment seeking recognition of its claimed maritime

lien in the Coastline equipment.

     TMI now appeals both of those rulings.



                       II. STANDARD OF REVIEW

     We review a grant or denial of summary judgment de novo.   See

Webb v. Cardiothoracic Surgery Assocs., P.A., 139 F.3d 532, 536

(5th Cir. 1998).     Summary judgment is proper if the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with any affidavits filed in support of the motion, show

that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.    See Fed.

R. Civ. P. 56(c).   The summary judgment evidence is reviewed in the

light most favorable to the nonmovant.   See Melton v. Teachers Ins.

& Annuity Ass’n, 114 F.3d 557, 559 (5th Cir. 1997).   If the moving

party meets its initial burden of showing that there is no genuine

issue, then the burden shifts to the nonmovant to set forth

specific facts showing the existence of a genuine issue.    See Fed.

R. Civ. P. 56(e).      The nonmovant cannot satisfy his summary

judgment burden with conclusional allegations, unsubstantiated

assertions, or only a scintilla of evidence.    See Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).     If the

nonmovant fails to respond, then summary judgment, if appropriate,

                                   6
shall be entered against that party.      See Fed. R. Civ. P. 56(e).



                             III. DISCUSSION

      Both of TMI’s appeals involve the concept of a maritime lien,

a device developed as a necessary incident to the operation of

vessels.   Piedmont & George’s Creek Coal Co. v. Seaboard Fisheries

Co., 41 S. Ct. 1, 3 (1920).       Because a ship moves from place to

place, it is peculiarly subject to vicissitudes that would compel

abandonment of vessel or voyage, unless repairs and supplies are

promptly furnished.    Id.   Moreover, a ship is often absent from her

home port without access to funds and, as a result, must be able to

obtain upon her own account needed repairs and supplies.     Id.   That

and the resulting need to ensure that a ship did not sail away from

its debts contributed to the creation of the maritime lien.        See

Equilease Corp. v. M/V SAMPSON, 793 F.2d 598, 602 (5th Cir. 1986)

(en banc).

      Prior to 1910, however, a maritime lien was hardly a certainty

for the supplier of necessaries because the law was full of

exceptions.   Gulf Oil Trading Co. v. M/V CARIBE MAR, 757 F.2d 743,

747 (5th Cir. 1985).    To remedy that situation, Congress in 1910

enacted the Federal Maritime Lien Act (“FMLA”), 46 U.S.C. §§ 971-

975,3 to bring a degree of uniformity to the area of maritime


  3
   Congress superseded that prior version of the FMLA in 1988 and
recodified much of it at 46 U.S.C. §§ 31341-31343.

                                    7
liens.     Id.    The FMLA essentially preempted the various state

statutes with respect to the conferral of maritime liens for

repairs, supplies, and other necessaries.                 Equilease, 793 F.2d at

602-03.     And it eliminated the distinction that had been drawn

between a vessel in her home port and a vessel in a foreign port.

Id.      Before the FMLA, a lien could be given for necessaries

furnished    to   a   vessel    in   a   port   of    a   foreign   state   if   the

necessaries were furnished upon the credit of the vessel, but no

such lien could be given for necessaries furnished in a vessel’s

home port or state.       Id.

      Section 971 of the FMLA provided a maritime lien to “any

person furnishing repairs, supplies, towage, use of dry dock or

marine railway, or other necessaries, to any vessel, whether

foreign or domestic, upon the order of the owner of such vessel, or

of a person authorized by the owner,”                and it further stated that

the furnishing person need not “allege or prove that credit was

given to the vessel.”      46 U.S.C. § 971 (superseded 1988).               Section

972 created a presumption that the managing owner, ship’s husband,

master, or any person to whom the management of the vessel at the

port of supply was intrusted had authority to procure necessaries.

Section 973 added to the individuals presumed to have authority to

procure necessaries under § 972, including those officers and

agents appointed by a charterer, by an owner pro hac vice, or by an

agreed purchaser in possession of the vessel.                       Although that


                                          8
section   broadened   the   group   of   individuals   presumed   to   have

authority to procure necessaries, it also placed a significant

limitation and duty upon the supplier of necessaries. Under § 973,

if the furnisher knew, or by exercise of reasonable diligence could

have ascertained, that because of the terms of a charter party,

agreement for sale of the vessel, or for any other reason, the

person ordering repairs, supplies, or other necessaries was without

authority to bind the vessel, then a maritime lien could not

attach.   In 1971, Congress deleted the “exercise of reasonable

diligence” language because that language had severely hampered

suppliers’ ability to obtain a maritime lien.4         Gulf Oil, 757 F.2d

at 747-48.   As for § 974, that section pertained to a furnisher’s

ability to waive its right to a maritime lien by agreement or

otherwise.

      In 1988, Congress superseded the prior version of the FMLA and

enacted new provisions primarily at 46 U.S.C. §§ 31341-31343.5          See


  4
   Congress also deleted the reference to knowledge of a
prohibition of lien clause as creating a bar to the formation of a
maritime lien.   See Gulf Oil, 757 F.2d at 748.       In Gulf Oil,
however, we concluded that the deletion of that language did not
signify any Congressional desire to render prohibition of lien
clauses completely ineffectual and held that actual knowledge could
still bar a maritime lien. See id. at 749.
  5
   Section 31341 provides in pertinent part:
  (a) The following persons are presumed to have authority to
  procure necessaries for a vessel:
     (1) the owner;
     (2) the master;
     (3) a person entrusted with the management of the vessel
     at the port of supply; or

                                     9
Silver Star Enters., Inc. v. SARAMACCA MV, 82 F.3d 666, 668 n.2

(5th Cir. 1996).      The most significant change was that Congress

included a definition for “necessaries.” See 46 U.S.C. § 31301(4).

Section 31301(4)      states   that    “‘necessaries’   includes     repairs,

supplies, towage, and the use of a dry dock or marine railway.”           In

the prior version of the FMLA, “necessaries” was not defined, but

its meaning could be derived from the context of § 971, which

stated that a maritime lien could be received for furnishing

“repairs, supplies, towage, use of dry dock or marine railway, or

other necessaries.”     Although § 31301(4) enumerates specific kinds

of “necessaries,” Congress did not intend to make any substantive

change to the law.      See H.R. Rep. No. 100-918 (1988).            Indeed,

besides some other minor changes in language, such as replacing the

term   “furnishing”    with    the    word   “providing,”   little   changed

substantively.   See, e.g., Silver Star, 82 F.3d at 668 n.2; H.R.

Rep. No. 100-98.        Accordingly, much of the case law remains

persuasive, if not controlling.


     (4) an officer or agent appointed by–
        (A) the owner;
        (B) a charterer;
        (C) an owner pro hac vice; or
        (D) an agreed buyer in possession of the vessel.
  Section 31342 reads in pertinent part:
  (a) . . . [A] person providing necessaries to a vessel on the
  order of the owner or a person authorized by the owner
     (1) has a maritime lien on the vessel;
     (2) may bring a civil action in rem to enforce the lien;
     and
     (3) is not required to allege or prove in the action that
     credit was given to the vessel.

                                       10
       With that history in mind, we now review each of the claimed

maritime liens.

A.     Racal v. TMI

       In appealing the district court’s judgment finding a maritime

lien in favor of Racal over the four vessels used during the Second

Charter, TMI raises several arguments to support reversal. Because

TMI most adamantly contends that Racal does not have a lien over

the vessels because Racal did not rely on the credit of the

vessels, we address that argument first.

       Subsection     31342(a)(3)     provides     that   a     person      providing

necessaries to a vessel “is not required to allege or prove . . .

that credit was given to the vessel.”               The prior version of the

FMLA    contained     a   similarly   worded      statement     at    §    971.    In

construing that prior version, the Supreme Court held that the

relevant language only served to remove from the supplier the

burden of proving that it relied on the credit of the vessel.                     See

Equilease, 793 F.2d at 605 (interpreting Piedmont).                       That is, we

must presume that the supplier relied on the credit of the vessel.

       The FMLA may have created a presumption of credit based on the

vessel, but it did not do away with “the idea of credit to the

vessel    being   a   prerequisite     to     a   lien,   and   the       concomitant

principle that credit to the owner negates the lien.”                  Id.    Because

under the FMLA a presumption arises that one providing supplies to

a    vessel   acquires    a   maritime    lien,     the   party      attacking    the


                                         11
presumption must establish that the personal credit of the owner or

the charterer was solely relied upon.   Id.   “To meet this burden,

evidence must be produced that would permit the inference that the

supplier purposefully intended to forego the lien.”    Id.

     TMI argues that it satisfied that burden and complied with

Fifth Circuit case law, as stated in Equilease.    For support, it

points to testimony by Richard Pender, Racal’s president:

     Q:   So you weren’t relying on credit of Tidewater or
          any of its vessels when you were entering into this
          contract with Coastline?

          . . .

     A:   Yeah, I mean, our contract was with Coastline.     That was
          our customer.

          . . .

     Q:   At the time of contracting with Coastline, you weren’t
          looking to Tidewater or any of its vessels for payment of
          Coastline’s contract with NCS?

          . . .

     A:   I had no contract with Tidewater.

     Q:   You had no dealings with Tidewater whatsoever?

     A:   No.   I had no – no.

     Racal counters that Pender’s testimony does not aid TMI’s

position that Racal intended to forego a maritime lien because the

testimony does not specifically indicate that Racal planned to

waive the lien and rely solely on the credit of a party other than

the vessel.   According to Racal, Equilease and the cases preceding

it held that a party opposing the maritime lien has the burden to

                                 12
prove that the supplier looked solely to a party’s personal credit.

See Equilease, 793 F.2d at 606; see also Point Landing, Inc. v.

Alabama Dry Dock & Shipbuilding Co., 261 F.2d 861, 867 (5th Cir.

1958); Sasportes v. M/V SOL DE COPACABANA, 581 F.2d 1204, 1209 (5th

Cir. 1978) (quoting Point Landing).     Because Pender’s testimony

does not state that Racal looked solely to Coastline or some entity

other than the vessels, Racal contends that TMI has failed to rebut

the presumption.

     In Equilease, a financing corporation instituted foreclosure

proceedings on the preferred mortgages of three chartered vessels.

Equilease, 793 F.2d at 600.      The charterer’s insurance broker

intervened in the proceedings, attempting to recover for the

vessels’ unpaid insurance premiums.    Id.   Among other things, the

insurance broker claimed a maritime lien under the FMLA for the

insurance.   Id.   The financing corporation charged that insurance

did not constitute a necessary for purposes of the FMLA.         Id.

Sitting en banc, we held that insurance constituted a necessary but

that the insurance broker failed to meet the statutory requirement

of reliance on the credit of the vessel when furnishing the

insurance.   Id. at 607.

     In determining that the insurance broker did not rely on the

credit of the vessel, we specifically noted two items from the

record. First, it referred to the testimony of a former manager of

the insurance broker.   That testimony revealed that the insurance

                                 13
broker looked solely to the charterer, the financing corporation,

or another party other than the vessels.

       Q:   So you are saying you relied only on Dunnamis, Equilease,

            and/or Eltra, is that a fair statement?

       A:   That’s a fair statement.

Id. at 606.   Second, we found a statement in the insurance broker’s

initial appellate brief admitting to sole reliance on a party other

than the vessels. In that brief, the insurance broker stated, “The

Unilease Companies were totally funded for the operations of the

Vessels by Equilease and it was the credit of Equilease upon which

all parties placed total reliance.”    Id.

       In light of the fact that the insurance broker appeared to

rely solely on the credit of entities other than the vessels, the

judgment in Equilease was in keeping with prior Fifth Circuit case

law.    But we also concluded in Equilease that “in the absence of

reliance–intention, by presumption, or otherwise–there is no right

to claim a lien.”    Equilease, 793 F.2d at 606 n.9.   Thus, we held

that by deliberately choosing not to rely on the credit of a

vessel, a supplier, as a matter of law, purposefully intends to

forego its right to claim a maritime lien.     Id.

       Here, TMI does not point to any evidence directly indicating

that Racal intended solely to look towards Coastline or some party

other than the vessels for payment, although some items in the




                                  14
record do suggest such a posture.6       But Pender’s testimony clearly

indicates that Racal did not rely on the credit of the vessels.

Almost nothing is more conclusive than such testimony as to whether

there was reliance. Not even testimony that Racal looked solely to

another party for payment better demonstrates that Racal did not

provide the supplies on the credit of the vessels.        When evidence

reveals that a supplier looked solely to a party other than a

vessel for payment, we are persuaded that the supplier was not

relying on the credit of the vessels because of the logical

inference that can be derived from that evidence.        In the instant

case, we need not trouble ourselves with any inference as the

evidence is directly on point.           Accordingly, consistent with

Equilease,   because   the   testimony   explicitly   shows   that   Racal

deliberately chose not to rely on the credit of the four chartered

vessels, as a matter of law, Racal purposefully intended to forego

its maritime lien.7    See id.


  6
   For example, Racal forwarded a promissory note to Coastline to
finance the purchase of a computer system. In addition, Racal’s
lease proposal to Coastline states that Racal would submit itemized
bills to Coastline and that Coastline had to make payment within 30
days.   Of course, neither piece of evidence is sufficient to
demonstrate that Racal solely relied on Coastline’s credit. See
Point Landing, 261 F.2d at 867.
  7
   The two other cases cited by Racal in its brief, Point Landing
and Sasportes, do not sway our view. First, given any conflict
between those two cases and Equilease, the latter controls as an en
banc decision. Second, in neither Point Landing or Sasportes was
there direct evidence indicating that the supplier did not rely
upon the credit of the vessel. Rather, in both cases, the sole
reliance element was emphasized to demonstrate the lack of evidence

                                   15
     But even if Racal had relied upon the credit of the vessels,

TMI insists that a maritime lien could not have attached because

the equipment and services, which allegedly were necessaries, were

not provided to the vessels.           Under § 31342, a supplier of

necessaries must provide those goods or services to a vessel to

receive a maritime lien.   Likewise, under § 31342's predecessor

statute, a supplier had to furnish necessaries to a vessel to

receive the benefits of a lien.    See 46 U.S.C. § 971 (superseded

1988). As previously noted, the change in terms did not materially

alter the law, and we have continued to rely on case law preceding

the recodification to interpret the current statute.     See, e.g.,

Silver Star, 82 F.3d at 668-69.

     The seminal case in this area is the Supreme Court’s decision

in Piedmont & George’s Creek Coal Co. v. Seaboard Fisheries Co, 41

S. Ct. 1 (1920).   In that case, a coal company sought a maritime

lien on several vessels that had utilized the coal company’s coal.

See Piedmont, 41 S. Ct. at 2.     Under the arrangement between the



supporting the view that the supplier had not relied on the credit
of the vessel. If a supplier solely relied on the credit of a
party other than the vessel, then the only logical inference would
be that the supplier did not rely on the credit of the vessel. But
acceptance of a mortgage or a promissory note by the supplier, as
was the case in Point Landing, does not inexorably lead to the
conclusion that the supplier relied solely on the credit of a party
other than the vessel or that the supplier did not rely on the
credit of the vessel. See Point Landing, 261 F.2d at 867. In the
present case, we do not just have evidence of a mortgage or a
promissory note, but specific testimony that Racal did not rely
upon the credit of the vessels.

                                  16
coal company and the vessels’ prior owner, the coal company agreed

to furnish such coal as would be required to operate the vessels

and the factories of the vessels’ prior owner.        Id.   No coal was

delivered directly to the vessels, and there was no reference on

any invoice to the vessels.        Id. at 2.   Instead, the coal was

loaded onto barges, towed to the factories, and then placed in bins

to commingle with coal from sources other than the coal company.

Id.   Partly due to those facts, the Supreme Court concluded that

the coal company had not furnished the coal to the vessels and that

the vessels’ prior owner had actually furnished the coal.        Id. at

4.

      Relying on Piedmont and other circuit’s interpretations of §

31342, we recently declined to extend coverage of the FMLA to bulk

cargo containers leased to vessel owners or charterers. See Silver

Star, 82 F.3d at 667.    In Silver Star, a cargo container company

provided nearly 120 cargo containers to a shipper that owned and/or

chartered several vessels.   Id.    When a preferred mortgagee sought

to enforce its mortgages against two of the shipper’s vessels, the

cargo container company intervened, claiming maritime lien rights

arising from the lease of the containers.      Id.    We found no such

rights because the cargo container company provided the containers

to the shipper, not to the vessels.     Id. at 669.   The lease did not

earmark particular containers for service on particular vessels.

Id. at 667.   The shipper had ultimate authority as to which vessels

                                   17
the containers were going to be placed.        Id. at 669.       And neither

the shipper or the cargo container company knew aboard which ship

a particular container would be placed at any given time.             Id.

     Despite   Piedmont   and   Silver    Star’s    misgivings    about   the

extension of maritime liens to situations where necessaries were

not apparently designated for specific vessels, the district court

ruled that Racal had provided necessaries to the four chartered

vessels.   In so holding, the district court cited as support

another Supreme Court case, Dampskibsselskabet Dannebrog v. Signal

Oil & Gas Co., 60 S. Ct. 937 (1940).               There, an oil company

contracted with a shipping company to sell fuel oil to the “vessels

owned, chartered, or operated by W.L. Comyn & Sons.”             Id. at 938.

Later, two vessels were chartered to W.L. Comyn & Sons, and the oil

company supplied them with fuel oil.          Id.    Ultimately, the oil

company libeled the two vessels for fuel oil supplied to the

vessels on the charterer’s orders.        Id. at 939.    In acknowledging

that a maritime lien could be asserted against the vessels, the

Supreme Court referred to Piedmont and noted that “the oil was

supplied exclusively for the vessels in question, was delivered

directly to the vessels and was so invoiced.”                Id. at 942.

Comparing that statement with the facts in the instant case, the

district court found that Racal delivered the seismic equipment

directly to the vessels.

     We believe that was error.         Although the Dampskibsselskabet

                                   18
court stated that “the oil was supplied exclusively for the vessels

in question, was delivered directly to the vessels and was so

invoiced” in response to the vessels’ owners’ contention that

Piedmont precluded a maritime lien from attaching, the owners did

not raise the Piedmont case to contest whether the oil company had

furnished the oil to the vessels.           Rather, the owners pressed

Piedmont   because   that   case,   like   theirs,   involved   a   general

contract to supply a necessary, and they thought that Piedmont

somehow affected the issue of whether the oil company had supplied

oil upon the charterer’s credit and not upon the credit of the

vessels.    That is, the holding of Dampskibsselskabet did not

actually pertain to whether the oil company had provided fuel oil

to the vessels.

      Assuming,   though,    that    the   Dampskibsselskabet       court’s

statement was not dicta, we still conclude that the district court

erred in finding that Racal provided the seismic equipment and

services to the vessels.8      Contrary to Dampskibsselskabet, Racal

did not supply the equipment and services exclusively for the four

Second Charter vessels.     Indeed, Racal and Coastline entered into

several agreements with respect to the services and the leased and

sold equipment months before the Second Charter vessels were ever


  8
   The district court also found as important the fact that the
seismic equipment was installed at a shipyard that is a subsidiary
of TMI’s mother corporation.    We do not find that fact to be
determinative in reaching our conclusion.

                                    19
selected.      Racal cannot fairly say that the alleged necessaries

were exclusively provided to the Second Charter vessels when the

equipment, and the attendant services, was first procured to be

placed in unnamed vessels that were later designated as the First

Charter vessels.        The equipment was sold or leased to Coastline,

which had control over which vessels the equipment was to be

placed.      Subsequent to the Gulf of Mexico operation, Coastline

merely transferred the equipment, and the attendant services, to

the Second Charter vessels.         Accordingly, we believe that the

instant case more closely parallels the situations confronted in

Piedmont and Silver Star and conclude that Racal’s equipment and

services were not provided to the vessels.

         Because Racal did not provide the equipment and services,

which constituted the alleged necessaries, to the vessels and

because Racal deliberately chose not to rely on the credit of the

four chartered vessels, we find that the district court erred in

granting Racal’s summary judgment motion claiming a maritime lien

in TMI’s Second Charter vessels.9         Therefore, we reverse and remand

for proceedings consistent with this opinion.

B.       TMI v. Input

         TMI’s other issue on appeal concerns the district court’s

ruling denying TMI a maritime lien over Coastline’s equipment



     9
   TMI raised two other arguments in support of reversal. In light
of our holding, we need not address those arguments.

                                     20
despite Coastline’s breach of the charter for non-payment.               The

district court orally held that Coastline’s equipment was not cargo

and declined to extend the concept of a maritime lien to items

other than cargo.      In challenging the district court’s decision,

TMI contends that a general maritime lien may be asserted for

breach of a charter and that, in any case, Coastline’s equipment

was cargo.

      Maritime liens are stricti juris and will not be extended by

construction, analogy, or inference.           Piedmont, 41 S. Ct. at 4.

Moreover, they are largely statutorily created.            See Lake Charles

Stevedores, Inc. v. PROFESSOR VLADIMIR POPOV MV, 199 F.3d 220, 224

(5th Cir. 1999), cert. denied, 120 S. Ct. 2006 (2000).              Thus, to

determine the validity of a maritime lien, we must normally refer

to   statutory   law   or   those   liens   that   have   been   historically

recognized in maritime law.         Id.

      Here, TMI’s claimed maritime lien clearly does not come within

the province of the FMLA.       As for non-statutory maritime law, TMI

has been unable to uncover a single case directly on point that

suggests that a shipowner may assert a maritime lien against the

charterer for items that are not cargo.        The cases cited by TMI are

inapposite and actually concern maritime liens in favor of the

charterer against the boat owner. See E.A.S.T., Inc. v. M/V ALAIA,

876 F.2d 1168 (5th Cir. 1989); International Marine Towing, Inc. v.

Southern Leasing Partners, Ltd., 722 F.2d 126 (5th Cir. 1983). Nor


                                      21
do those cases extend a maritime lien to items other than cargo for

breach of a charter.       The lack of precedential authority and the

stricti juris nature of a maritime lien are damning to TMI’s cause,

and we conclude that TMI’s attempt to extend the concept of a

maritime lien is unavailing.

     With   respect   to   TMI’s   other   contention   that   Coastline’s

equipment was cargo, we find no error on the part of the district

court.     The evidence clearly indicates that TMI differentiated

between cargo and Coastline’s equipment.           Furthermore, unlike

cargo, much of Coastline’s equipment had to be installed onto the

vessels.    Accordingly, we affirm the district court’s judgment

denying TMI a maritime lien over Coastline’s equipment.



                              IV. CONCLUSION

     For the foregoing reasons, we reverse the district court’s

judgment granting a maritime lien to Racal and remand for

proceedings consistent with this opinion.        As for the district

court’s judgment denying TMI a maritime lien on Coastline’s

equipment, we affirm.




                                    22